Case 1:20-cv-01141-JTN-RSK ECF No. 35, PageID.229 Filed 09/15/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ENBRIDGE ENERGY, LIMITED
PARTNERSHIP, et al.,

       Plaintiffs,                                 Case No. 1:20-cv-1141

v                                                  HON. JANET T. NEFF

GRETCHEN WHITMER, et al.,

       Defendants.


STATE OF MICHIGAN, et al.,

       Plaintiffs,                                 Case No. 1:20-cv-1142

v                                                  HON. JANET T. NEFF

ENBRIDGE ENERGY, LIMITED
PARTNERSHIP, et al.,

       Defendants.
                                               /

       STATE PARTIES’ RESPONSE TO FACILITATIVE MEDIATION
                REPORT DATED SEPTEMBER 14, 2021

      Defendants Gretchen Whitmer, et al. in Case No. 1:20-cv-1141 and Plaintiffs

State of Michigan, et al. in Case No. 1:20-cv-1142 (collectively State Parties), by

their undersigned counsel submit this Response to the Report Following Voluntary

Facilitative Mediation Session filed by the mediator on September 14, 2021 (Case

No. 1:20-cv-1141, ECF No. 34) (“Report”). The Report asserts that following the last

scheduled mediation session on September 9, 2021, the status of the mediation is
Case 1:20-cv-01141-JTN-RSK ECF No. 35, PageID.230 Filed 09/15/21 Page 2 of 4




“continuing-status of mediation and date to be determined.” (Case No. 1:20-cv-

1141, ECF No. 34, PageID.228.)

      As set forth in the very recently filed State Parties’ Motion to Enforce Notice

of Appointment of Facilitative Mediator (Case No. 1:20-cv-1141, ECF No. 31,

PageID.215–221; Case No. 1:20-cv-1142, ECF No. 62, PageID.928–934)(“Motion”), 1

the last scheduled mediation session on September 9th (the last of four sessions

over the past five months) concluded without a settlement. (Case No. 1:20-cv-1141,

ECF No. 31, PageID.218; Case No. 1:20-cv-1142, ECF No. 62, PageID.931.) As

further set forth in that Motion, the State Parties have not consented to the

continuation of the mediation process (Motion ¶8). Indeed, at the conclusion of the

September 9th session the State Parties unambiguously communicated to the

mediator that any further continuation of the mediation process would be

unproductive for them, and they have no “desire to continue with the mediation

process,” as contemplated by art VI.J.3 of the VFM Program Description. See also

VFM Program Description Part VI.F (“The parties are free to continue with the

process as long as they feel it is productive.”)

      Under these circumstances, any insistence by the mediator that the

mediation continue over the objection of the State Parties, and despite their clear

lack of consent, would be improper and fundamentally at odds with the principle of

voluntary facilitative mediation embodied in the Notice of Appointment of




1This Motion is currently pending, and the State Parties continue to seek the relief
requested therein.

                                            2
Case 1:20-cv-01141-JTN-RSK ECF No. 35, PageID.231 Filed 09/15/21 Page 3 of 4




Facilitative Mediator and the VFM Program Description adopted by the Court.

(See, e.g., Notice at 1: “The mediator shall encourage and assist the parties in

reaching settlement of their dispute but will not compel or coerce the parties to

enter a settlement agreement.”)

      Accordingly, for these reasons and the reasons stated in the State Parties’

Motion, the voluntary facilitative mediation process should be treated by the Court

as completed without a settlement.

                                               Respectfully submitted,

                                               Dana Nessel
                                               Attorney General

                                               /s/ Robert P. Reichel
                                               Robert P. Reichel (P31878)
                                               Daniel P. Bock (P71246)
                                               Assistant Attorneys General
                                               Attorneys for Plaintiffs
                                               Environment, Natural Resources, and
                                               Agriculture Division
                                               P.O. Box 30755
                                               Lansing, MI 48909
Dated: September 15, 2021                      (517) 335-7664




                                           3
Case 1:20-cv-01141-JTN-RSK ECF No. 35, PageID.232 Filed 09/15/21 Page 4 of 4




                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2021, I electronically filed the above

document with the Clerk of the Court using the ECF System, which will provide

electronic copies to counsel of record. A copy of the above document was also served

via first-class mail on the Hon. Gerald E. Rosen (retired) by mailing to: JAMS, 150

West Jefferson St., Suite 150, Detroit, MI 48226 and by email to:

grosen@jamsadr.com.

                                                              /s/ Robert P. Reichel
                                                              Robert P. Reichel (P31878)
                                                              Daniel P. Bock (P71246)
                                                              Assistant Attorneys General
                                                              Attorneys for Plaintiffs
                                                              Environment, Natural Resources, and
                                                              Agriculture Division
                                                              P.O. Box 30755
                                                              Lansing, MI 48909
Dated: September 15, 2021                                     (517) 335-7664

LF: Enbridge Straits (Dec & Inj Relief)(GOV)(DNR)WD/AG# 2020-0304222-B-L/Response to Mediator’s Report 2021-09-15




                                                         4
